Order of disposition, Family Court, New York County (Richard Ross, J.), entered on or about April 25, 2000, terminating respondent’s parental rights to the subject child upon a finding of permanent neglect, and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports the finding that the agency made reasonably diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [a], [f]), including referrals to a drug program and housing facilities, and arranging for visitation that had *124progressed to unsupervised overnights at respondent’s apartment, but that respondent’s relapse into drug use and her incarceration for selling drugs caused these efforts to fail (see Matter of Star Leslie W., 63 NY2d 136, 144; Matter of William J., 228 AD2d 315). Ample evidence also supports the finding that the special needs child’s best interests would be served by freeing him for adoption by his foster mother, with whom he has resided almost since birth. The circumstances do not warrant a suspended judgment (see Matter of David J., 260 AD2d 279, 280). Concur — Nardelli, J.P., Buckley, Ellerin, Rubin and Friedman, JJ.